Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered December 27, 2021 for the patent application 15/474,935.

Continued Examination Under 37 C.F.R. §1.114

A request for continued examination ("RCE") under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.


Status of Claims

Claims 1 – 17, 19 and 20 are pending in the application.
Claims 1, 8, 9 and 13 are currently amended in the application.
Claim 18 is cancelled in the application without prejudice or disclaimer.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 17, 19 and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 – 17, 19 and 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 13 and computer readable claim 8.  Claim 1 recites the limitations of:

( A ) receiving input data comprising one or more data elements for a consumer from one or more service providers; 
( B ) based on the received input data, determining that credit reporting agency (CRA) data is not available for the consumer;
( C ) identifying a first predictive model that satisfies a first accuracy threshold comprising a first accuracy score according to the one or more data elements in the received input data from a plurality of predictive models for determining a propensity score for the consumer according to the one or more data elements for the consumer included in the received input data, wherein predictive model diagnostics were performed on the plurality of predictive models for determining an accuracy of each of the predictive models that includes a determination of diagnostics data including accuracy scores for the plurality of predictive models in handling data that each predictive model was not trained on, and the predictive model diagnostics included systematically omitting varying data elements for one or more of the plurality of predictive models and determining which of the one or more of the plurality of predictive models had a higher accuracy score for available data elements; 
the first predictive model to determine the first propensity score for the consumer according to the one or more data elements for the consumer included in the received input data; 
( E ) identifying data elements for the consumer not included in the received input data; based at least in part on the diagnostics data, determining that the first predictive model is able to satisfy a second accuracy threshold higher than the first accuracy threshold with at least one of the data elements for the consumer not included in the received input data; 
( F ) generating and transmitting requests for the data elements for the consumer not included in the received input data to one or more data sources; 
( G ) automatically determining availability for the data elements for the consumer not included in the received input data; -2-Application No.: 15/474935 Filing Date:March 30, 2017 
( H ) identifying a second predictive model that satisfies the second accuracy threshold, the second predictive model identified from the plurality of predictive models based at least in part on one or more available data elements not included in the received input data and one or more of the data elements in the received input data; 
( I ) applying the second predictive model to determine a second propensity score using the one or more available data elements and the one or more data elements in the received input data as inputs to the predictive model for the consumer; 
( J ) outputting the propensity score for the consumer from the predictive model; and 
( K ) displaying the propensity score in a user interface (UI) including displaying a category associated with the propensity score, a suggestion regarding steps to take by the service provider to recover from the consumer, and a reason for the suggestion. 

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 8 and 13 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the user interface or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 8 and 13.

Therefore, the above-mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “identifying” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( C ) – ( E ) and ( H ) – ( J ) above in Applicant’s specification para [0020], which discloses “The predictive models are refined at the end of each round based on evaluations of the outputs relative to the inputs so that the predictive model creator 114 can adjust the values of the variables within the model to fine-tune the predictive model to more accurately match the inputs to the known outputs between rounds. The predictive model creator 114, depending on the machine learning technique used, adjusts the internal variables of the predictive models in various ways. Several machine learning techniques that may be applied with the present disclosure, including linear regression, random forests, decision tree learning, neural networks, etc., will be familiar to one of ordinary skill in the art, are will not be discussed so as not to distract from the present disclosure.“.  

Also, claim 1, limitation ( K ) above in Applicant’s specification para [0031], which discloses “With reference now to FIG. 3, an example user interface 128 as may be seen by a service provider administrative user when viewing results 106 of the evaluation system 110 is illustrated. The example illustrated user interface 128 is an example of a user interface that may be part of a patient processing system. As should be appreciated, aspects of the evaluation system 110 can be used in a variety of service provision fields. As shown on the left side of the illustration, the user interface 128 can include a plurality of input fields 302 which can be populated by various pieces of input data 104. The data that are input or populated into the fields 302 may be dependent on the information provided to the service provider 102 by the consumer 112. Example input fields 302 can include fields for entering demographic information 304 associated with the consumer 112, such as the consumer's name, address, phone number, DOB, SSN, visit number, household size, etc. In some examples, an input field 302 is provided for entering or populating a consumer responsibility amount. When the information has been entered into the input fields 302, the input data 104 are communicated to the evaluation system 110 for determining the consumer's propensity to settle obligations for services.“.   Similar arguments apply to claims 8 and 13.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 1, 8 and 13 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1, 8 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 8, and 13 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  



Dependent Claims

Dependent claims 2 – 7, 9 – 12 and 14 – 17, 19 and 20 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 7, 9 – 12 and 14 – 17, 19 and 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 8 and 13 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 7, 9 – 12 and 14 – 17, 19 and 20 clearly further define the abstract idea as stated above and claims 4, 5, 14 and 15 further define extra-solution activities such as presenting data and transmitting/receiving data from machine learning techniques. Furthermore, dependent claims 2 – 7, 9 – 12 and 14 – 17, 19 and 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 

Claims 8 – 12 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter. The specification is silent as to the definition of a computer readable medium. Thus, the broadest reasonable interpretation of machine readable medium in light of the specification includes a signal. Signals are not included in the four statutory categories: process, machine, manufacture, or composition of matter. See, e.g., In re Nuitjen, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a ‘process, machine, manufacture, or composition of matter.’ Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”). Therefore, these claims are non-statutory. To overcome this rejection, “non-transitory” may be inserted into the preamble before “computer readable medium.”

 As a result, such limitations do not overcome the requirements as described above. 
 Therefore, the claims 1 – 17, 19 and 20 are not seen to be statutory.


Response to Arguments

Applicant's arguments filed with an amendment on December 27, 2021 have been fully considered but they are not persuasive.  

Applicant Argument: 
“a. The Claims Do Not Recite a Method of Organizing Human Activity
The Office Action alleges that the claims are directed to certain methods of organizing human activity. Page 4. Applicant disagrees and submits that, inter alia, the claim limitations do not recite a method of organizing human activity.“, (see page 12 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  The 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG") states that a category of abstract ideas is a "Certain Methods Of Organizing Human Activity", which are concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The method for predictive modeling development, training, evaluation, and selection for enabling more-accurate evaluations of consumers, falls under the category of concepts relating to business relations and commerce.  Abstract ideas are not limited to ideas that may be characterized as economic principles; nor are abstract ideas limited to the examples set forth in Alice, i.e., fundamental economic practices, certain methods of organizing human activities, an idea of itself, and mathematical relationships or formulae.

Applicant Argument: 
“The Office Action states the claims are "directed to systems, methods, and a computer
readable storage medium for developing predictive models using machine learning techniques to train predictive models to accurately make predictions on a likelihood of a consumer meeting obligations for services provided by the service provider.".. Applicant respectfully submits analysis of Prong Two is unnecessary, since Prong One of the test determines that Claim 1 does not recite a judicial exception. For completeness, and solely for the sake of argument, Applicant submits Claim 1 integrates the alleged abstract idea into a practical application and is more than a drafting effort designed to monopolize the alleged abstract idea.“, (see page 13 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using predictive models and a user interface to displaying a category associated with the propensity score steps. The user interface steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.    

Applicant Argument: 
“Applicant respectfully submits that Claim 1 is also patent-eligible under Step 2B of the revised subject matter eligibility test because it recites elements that are not part of the alleged abstract idea and were not "well-understood, routine, conventional activity in the field" at the time the application was filed.“, (see page 15 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  Claim 1 does not include an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible invention. Because claim 1 is recited at a high level of generality and merely invokes well-understood, routine, conventional components to apply the abstract idea identified above.   Here, the claimed hardware configuration itself is not an advance and does not itself produce in additional improvement, which, as explained, is an abstract idea. The claimed configuration does not add sufficient substance to the underlying abstract idea of enhancement—the generic hardware limitations of claim 1 merely serve as “a conduit for the abstract idea.”  All is being done is further refining the abstract ideal. Therefore, the answer is no to both 2A and 2B.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696